                       Case 13-20022      Doc 31     Filed 02/05/21    Page 1 of 7




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF MARYLAND
                                     BALTIMORE DIVISION

    In re:                                             Case No. 13-20022

    MARIA DENISE GANGLER                               Chapter 7

              Debtor                                   Judge Michelle M. Harner



     JOINT MOTION TO RETURN RESTITUTION FUNDS TO THE UNITED STATES,
        DISCHARGE CHAPTER 7 TRUSTEE, AND CLOSE BANKRUPTCY CASE

             The United States, by and through its counsel Assistant U.S. Attorneys Allison J.P. Moon

and Alan C. Lazerow, and the Chapter 7 Trustee, Monique Almy, (together “the Parties”) move

this court to exercise its equitable powers under 11 U.S.C. § 105 and authorize the Trustee to

return $319,853.30 in restitution proceeds to the U.S. District Court Clerk so that the funds can

be disbursed directly to the Debtor-Defendant’s victims. The victims have failed to file proofs of

claim in this case, and the Trustee therefore has no ability to distribute the restitution funds to the

victims as intended when this case was reopened in April 2019. 1

             The Parties further move this court to discharge Ms. Almy as the Chapter 7 Trustee, and

to close this case. Ms. Almy consents to being discharged without compensation.

                                        STATEMENT OF FACTS

      1. On June 11, 2013, Maria D. Gangler filed a voluntary petition under Chapter 7 of the

Bankruptcy Code. 2




1
    Document No. 24; Document No. 25.
2
    Document No. 1.
                  Case 13-20022          Doc 31   Filed 02/05/21      Page 2 of 7




    2. On September 10, 2013, Ms. Gangler received a discharge and the case was closed on

October 11, 2013.3

    3. Ms. Gangler is a Defendant in the case of United States v. Mulford, et al., Case No. 1:18-

CR-00293-GLR, filed in the United States District Court for the District of Maryland (the

“Criminal Case”).

    4. In the Criminal Case, on June 26, 2018, Ms. Gangler entered into a plea agreement,

pursuant to which she pled guilty to conspiring with Co-Defendants Patricia and Joseph

Mulford 4 to conceal assets from her creditors and the United States Trustee in this case in

violation of 18 U.S.C. § 152.5

    5. In the Criminal Case, on October 23, 2018, the Court entered a Judgment in a Criminal

Case (“JCC”) against Ms. Gangler, which provides in pertinent part that Ms. Gangler is required

to pay restitution in the amount of $320,000 to the victims of her crime, i.e. the creditors in this

bankruptcy case. 6 The JCC was later amended to provide that her restitution obligation would be

joint and several with the Mulfords. 7

    6. Sometime around March 8, 2019, the U.S. Trustee received a check in the amount of

$318,400, representing a portion of the restitution payment obligation of Ms. Gangler and the

Mulfords. 8

    7. On March 8, 2019, the U.S. Trustee moved this Court to reopen Ms. Gangler’s Chapter 7

bankruptcy case and appoint a Chapter 7 Trustee so that the restitution payment could be



3
  Document No. 21; Document No. 23.
4
  The Mulfords are also Debtors in a separate Chapter 7 bankruptcy proceeding, Case No. 14-
   21946.
5
  1:18-CR-00293-GLR, Document No. 19.
6
  1:18-CR-00293-GLR, Document No. 49.
7
  1:18-CR-00293-GLR, Document No. 71.
8
  Document No. 19, p. 2, par. 6.
                     Case 13-20022     Doc 31         Filed 02/05/21    Page 3 of 7




administered as part of the bankruptcy estate. 9 The U.S. Trustee also filed a similar motion in the

Mulfords’ case. 10

     8. This Court granted the U.S. Trustee’s motion in this case. It reopened the case on April 1,

2019, and appointed Monique Almy as the Chapter 7 Trustee.11

     9. Ms. Almy agreed with the U.S. Trustee to serve as the Chapter 7 Trustee in this case, and

in Ms. Gangler’s bankruptcy case, without compensation, as the Debtor’s assets were already

liquidated and the funds needed only to be distributed to claimants. For this reason, Ms. Almy

now consents to being discharged from this case without compensation.

     10. Unfortunately, after this case was reopened, only one of the creditors who Ms. Gangler

had defrauded filed a proof of claim. 12   13
                                                Without claims to pay, the Chapter 7 Trustee arguably

would have to return the restitution funds to the Defendant-Debtor, an outcome that would be

unjust and inequitable.

     11. The United States routinely collects restitution from criminal defendants and distributes

the funds to the defendant’s victims. The United States Attorney’s Office is responsible for

enforcing the restitution judgment, but restitution payments are made to the U.S. District Court

Clerk, and the Clerk’s Office then disburses the funds to the victims that the United States has

identified. In this case, the United States has a record of the victims and the amount each is

owed, and the Court Clerk has the ability to receive and disburse the restitution funds directly to

the victims. Therefore, the United States requests that the Court authorize the Chapter 7 Trustee




9
  Document No. 24.
10
   14-21946, Document No. 19.
11
   Document No. 25.
12
   Claim 1-1.
13
   Claimant Cach, LLC’s share of the total restitution award of $405,000 is $17,017, leaving
   $387,983 owed to other victims.
                     Case 13-20022       Doc 31      Filed 02/05/21     Page 4 of 7




to return the restitution funds to the U.S. District Court Clerk, which can then distribute these

funds pro rata to the victims.

    12. There are no other assets in the bankruptcy estate, and once the restitution funds are

returned to the United States the estate will be fully administered.

                                  AUTHORITY AND ARGUMENT

           The bankruptcy court has broad equitable powers to prevent fraud and to effect substantial

justice.

                  Bankruptcy courts are essentially courts of equity, governed by
                  equitable principles. Bank of Marin v. England, 385 U.S. 99, 103,
                  87 S.Ct. 274, 277, 17 L.Ed.2d 197 (1966); Securities & Exch.
                  Comm’n v. United States Realty & Imp. Co., 310 U.S. 434, 455, 60
                  S.Ct. 1044, 1053, 84 L.Ed. 1293 (1940); Pepper v. Litton, 308 U.S.
                  295, 304, 60 S.Ct. 238, 244, 84 L.Ed. 281 (1939); Continental Ill.
                  Nat’l Bank & Trust Co. v. Chicago, Rock Island & Pac. Ry. Co., 294
                  U.S. 648, 675, 55 S.Ct. 595, 605–06, 79 L.Ed. 1110 (1935); Local
                  Loan Co. v. Hunt, 292 U.S. 234, 240, 54 S.Ct. 695, 697, 78 L.Ed.
                  1230 (1934). They have used their equitable powers to resolve a
                  wide variety of issues before them. These powers “have been
                  invoked to the end that fraud will not prevail, that substance will not
                  give way to form, that technical considerations will not prevent
                  substantial justice from being done.” Pepper, 308 U.S. at 304–05,
                  60 S.Ct. at 244.

In re Cambridge Biotech Corp., 186 B.R. 9, 17 (Bankr. D. Mass. 1995), aff'd, 212 B.R. 10 (D.

Mass. 1997), aff'd, 186 F.3d 1356 (Fed. Cir. 1999). Specifically, 11 U.S.C. § 105(a) authorizes

the court to issue orders that are “necessary or appropriate to carry out the provisions of this

title,” and to “prevent an abuse of process.” In the Criminal Case, the Debtor admitted to abusing

the bankruptcy process by hiding assets from the U.S. Trustee and her creditors, and she was

ordered to pay $320,000 in criminal restitution to the defrauded creditors. The U.S. Trustee

collected a substantial sum of restitution and turned the funds over to the Defendants’ bankruptcy

estates to be paid out to her creditors; however, most of the creditors failed to file proofs of claim

in the reopened bankruptcy cases. Now, between this case and the Debtor’s Co-Defendants’
                  Case 13-20022        Doc 31     Filed 02/05/21      Page 5 of 7




bankruptcy case, there is $337,194.52 in restitution funds that stand to be returned to the

Defendant-Debtors (less Cach, LLC’s claim for $17,017 and the IRS’s claim in the Mulford

bankruptcy for $57,121.42). 11 U.S.C. § 726(a).

       The criminal charges to which the Debtor pleaded guilty are covered by the Mandatory

Victim Restitution Act (18 U.S.C. § 3663A(c)(1)), which requires the U.S. District Court to

order restitution to the crime victims in the full amount of their loss. 18 U.S.C. § 3664(f)(1)(A)

(“In each order of restitution, the court shall order restitution to each victim in the full amount of

each victim’s losses as determined by the court and without consideration of the economic

circumstances of the defendant.”) While “[t]he primary goal of restitution is remedial or

compensatory . . . it also serves punitive purposes.” Paroline v. United States, 572 U.S. 434, 456

(2014) (internal citations omitted). Here, if the restitution funds are returned to the Debtor, the

purposes of the Mandatory Victim Restitution Act ― to punish the defendants and compensate

victims ― will be defeated, and fraud will have prevailed.

       The United States and the U.S. District Court Clerk are ready and able to distribute the

restitution funds directly to the victim-claimants, and will distribute the funds equitably on a pro

rata basis. Therefore, the United States respectfully requests that this Court exercise its equitable

powers and authorize the Chapter 7 Trustee to return the restitution funds to the U.S. District

Court Clerk.

       Once the restitution funds are returned to the United States, the estate will be fully

administered, and the Parties request that the court discharge the Chapter 7 Trustee and close this

case pursuant to 11 U.S.C. § 350 and Fed R Bank P 5009.
                  Case 13-20022        Doc 31     Filed 02/05/21     Page 6 of 7




                              LOCAL RULE 9013-2 STATEMENT

       The Parties represent that they rely solely on this motion and are not filing a separate

memorandum of law.

                                          CONCLUSION

       For the foregoing reasons, the Parties respectfully request that this Court authorize the

Chapter 7 Trustee to return the restitution funds held in the bankruptcy estate to the U.S. District

Court Clerk; discharge the Trustee without compensation; and close this case.

       Respectfully submitted this 5th day of February, 2021.

                                              ROBERT K. HUR
                                              UNITED STATES ATTORNEY

                                              /s/ Alan C. Lazerow
                                              Allison J.P. Moon, Federal Bar No. 814803
                                              Alan C. Lazerow, Federal Bar No. 29756
                                              Assistant United States Attorney
                                              36 S. Charles Street, 4th Floor
                                              Baltimore, MD 21201



                                              CHAPTER 7 TRUSTEE

                                              /s/ Monique D. Almy
                                              Monique D. Almy, Bar No. 04479
                                              Crowell & Moring LLP
                                              1001 Pennsylvania Avenue, N.W., 10th Floor
                                              Washington, DC 20004
                                              (202) 508-8749
                 Case 13-20022      Doc 31     Filed 02/05/21    Page 7 of 7




                               CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of February, 2021, I reviewed the Court’s CM/ECF

system and it reports that a true and correct electronic copy of the Joint Motion to Return

Restitution Funds to the United States, Discharge Chapter 7 Trustee, and Close Bankruptcy Case,

will be served electronically by the Court’s CM/ECF system on the following:

   •   Monique D. Almy ― malmytrustee@crowell.com, cbest@crowell.com;
       malmy@ecf.axosfs.com
   •   Michael Bennett ― Michael.Bennett@bww-law.com, bankruptcy@bww-law.com
   •   Ann Shaw ― ashaw@lawislocal.com
   •   US Trustee, Baltimore ― USTPRegion04.BA.ECF@USDOJ.GOV
   •   Gerard R. Vetter ― gerard.r.vetter@usdoj.gov



                                           /s/ Alan C. Lazerow
                                           Alan C. Lazerow
                                           Assistant United States Attorney
